[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
An amended consent order with respect to the above matters was entered by the Court on December 17, 1990. Said order provided in part that plaintiffs would make certain tax payments to the City of Newport in consideration of the City's forebearance in proceeding with a tax sale with respect to the subject property. Moreover, the parties pursuant thereto were required to engage in good faith negotiations to attempt to reach a comprehensive settlement of the issues involved.
The Court finds:
(1). That Plaintiffs were materially induced to agree to said Amended Consent Order by the requirement of good faith negotiations.
(2). The City of Newport has not engaged in good faith negotiations and in fact presently desires not to negotiate said issues.
Thus, in accordance with the standard set forth in Murphy v.Bocchio, 338 A.2d 519 (R.I. 1975), the Court concludes that reason exists justifying relief from the Order.
The motion for relief from the Order is granted and motion to adjudge Defendant in contempt is denied.